Citation Nr: 1112159	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  06-25 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 20, 1973, to February 14, 1974. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the above claim.

In April 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  When this case was initially before the Board in August 2009, it was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, further attempts should be made to obtain a complete copy of the Veteran's private and VA treatment records, and another VA medical opinion assessing the etiology of the Veteran's low back disability should be obtained. 
 
When the Board remanded this case in August 2009, it directed the RO/AMC to provide the Veteran with a VA examination assessing whether his current low back disability 1) pre-existed service and was aggravated by service, or 2) was causally related to his military service.  Thereafter, in June 2010, in compliance with the Board's August 2009 remand instructions, the Veteran was afforded a VA orthopedic examination of his low back disability.  In this regard, the Board acknowledges that, after reviewing the Veteran's claims file and examining the Veteran, the June 2010 VA examiner provided the opinion that, with regard to whether the Veteran's current low back disability was present prior to service, although "it would be speculation on [her] part" to provide an opinion as to this matter, it was at least as likely as not that the Veteran's spondylolysis was developmental and present prior to service.  Moreover, the examiner stated that it was at least as likely as not that this disability did not undergo a permanent increase in severity beyond its normal progression during service.  In support of this opinion, the examiner noted that the Veteran did not undergo lumbar spine surgery until 1987 (i.e., thirteen years after separation from service).  Additionally, the Board notes that, with regard to whether the Veteran's current low back disability was causally related to his military service, the June 2010 VA examiner provided the opinion that it was less likely than not that the Veteran's current back condition had its incurrence during service or was related to an in-service injury. 

Significantly, however, the Board finds the VA examiner's opinion as to whether the Veteran's low back disability pre-existed, and was aggravated by, service to be internally inconsistent and confusing.  Specifically, the Board notes that, while the examiner stated that an opinion as to this matter would be "speculation" on her part, she then went on to state that it was at least as likely as not that the Veteran's back disability was present prior to service and was not permanently worsened by service.  In this regard, the Board notes that it is unclear from this opinion whether the examiner is merely speculating that the Veteran's back condition existed prior to service and was not aggravated by service, or whether there is medical evidence supporting her opinion that it was at least as likely as not that this condition existed prior to service and was not aggravated by service.  Further, in regard to whether the Veteran's current low back disability was in any way causally related to military service, the examiner failed to provide any explanation or rationale for her opinion that it was less likely than not that the Veteran's current back condition had its incurrence during service, or was causally related to an in-service injury.  Accordingly, the Board finds that another VA examination and medical opinion assessing the etiology of the Veteran's low back disability is necessary to make a determination in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced). 

Additionally, a review of the record reveals that, in compliance with the Board's August 2009 remand instructions, in November 2009, the RO contacted the Veteran and requested that he submit a VA Form 21-4142 (i.e., an Authorization and Consent to Release Information form) regarding his reported treatment with 1) a chiropractor prior to active service, 2) Dr. Stephen Berry, 3) Dr. Joseph N. Savitz, 4) Dr. Andrew Zadoff, 5) Dr. Paul Douglass, 6) the Athens Clinic, 7) Dr. Winner and/or Dr. Weiner, and 8) the Cobb Neurosurgical Associates (i.e., Dr. Lawrence B. Schlachter and Dr. G. Phillip Kaufman), as well as records from back surgeries conducted in 1987 and 1988.  Significantly, however, to date, the Veteran has failed to respond to this request or to submit copies of these treatment records himself.  In this regard, the Board notes that the duty to assist is not a one-way street; if an appellant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  However, as this case must be remanded for an additional VA examination, the Veteran will be afforded one more opportunity to submit and/or obtain copies of these private treatment records.  

Additionally, the Board notes that a review of the record reveals that additional private treatment records may be missing.  Specifically, in undated letters from the Physicians Pain Center of Georgia, Dr. Thomas Stammers and Dr. Alan Gilenson reported that they had been treating the Veteran for several years for a severe lumbar spine condition.  Moreover, on his February 2005 VA Form 21-4142 (i.e., an Authorization and Consent to Release Information form), the Veteran reported that he had been receiving treatment from Dr. Stammers and Dr. Gilenson at the Physicians Pain Center of Georgia since 1993.  Significantly, however, to date, the only records on file from the Physicians Pain Center of Georgia are dated from April 2000 to November 2005.  In this regard, the Board notes that VA has a duty to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include private medical records.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  Accordingly, on remand, efforts should be made to obtain a complete copy of all of the Veteran's outstanding private treatment records.  

Finally, the Board notes that a review of the record reveals that some of the Veteran's relevant VA treatment records have not yet been associated with the claims file.  Specifically, at his August 2009 Board hearing, the Veteran reported that he had been receiving treatment for his low back disability at the VA medical center in Athens, Georgia; however, to date, no VA treatment records have been associated with the claims file.  Accordingly, on remand the RO/AMC should make arrangements to obtain a complete copy of the Veteran's VA treatment records regarding his low back disability.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment with respect to all private health care providers who have treated his low back disability, to specifically include treatment records from the following:

(1)  a chiropractor, dated prior to active service; 

(2)  Dr. Stephen Berry;  

(3)  Dr. Joseph N. Savitz;

(4)  Dr. Andrew Zadoff;

(5)  Dr. Paul Douglass; 

(6)  the Athens Clinic;

(7)  Dr. Winner and/or Dr. Weiner; 

(8)  Dr. Lawrence B. Schlachter and Dr. G. Phillip Kaufman at Cobb Neurosurgical Associates; 

(9)  back surgeries conducted in 1987 and 1988; and 

(9)  Dr. Thomas Stammers and Dr. Alan Gilenson at the Physicians Pain Center of Georgia, dated from 1993 to April 2000, and from November 2005, forward. 

Following the receipt of any necessary authorizations from the Veteran, attempt to obtain any medical records identified by the Veteran.  If these records are not available, request that the doctors provide a negative reply.  

2.  Make arrangements to obtain a complete copy of the Veteran's treatment records for his low back disability from the VA Medical Center in Athens, Georgia. 

3.  Once the foregoing development has been completed, schedule the Veteran for a VA spine examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any low back disabilities found to be present.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  In doing so, the examiner should discuss the significance, if any, of 1) the Veteran's in-service treatment in February 1974 for low back pain following a lifting injury, which was diagnosed as a possible partial herniated nucleus pulposus; 2) the Veteran's February 1974 lumbosacral x-rays results, which revealed scoliosis at L3, but which were otherwise normal; and 3) the fact that the Veteran was first diagnosed with spondylolysis of the lumbar vertebra and scoliosis of the thoracolumbar spine during service in February 1974.  Additionally, the examiner should specifically acknowledge and discuss the Veteran's reports of a continuity of low back symptomatology (i.e., pain) since service.  

If, and only if, the examiner concludes that the Veteran's current low back disability was not incurred during service, the examiner should provide an opinion as to whether the Veteran's current low back disability clearly and unmistakably (obviously or manifestly) pre-existed his military service from December 1973 to February 1974.  

If the examiner concludes that the Veteran's low back disability was present prior to service, the examiner should also provide an opinion as to whether this disability clearly and unmistakably was not aggravated by service (i.e., either he had no increase in disability during service, or any increase in disability was due to the natural progress of the pre-existing condition).    

In offering these opinions, the examiner should specifically acknowledge and comment on the evidence of record indicating that the Veteran 1) injured his back in his early teens, 2) underwent chiropractor treatment on a number of occasions for back adjustments prior to service, and 3) experienced low back pain while driving a racing car prior to service.  See February 7, 1974, Narrative Summary.  The examiner should also specifically acknowledge and discuss the fact that the Veteran was found to have a normal spine, with no spine disabilities noted, at the time of his entrance examination in December 1973, and the fact that the February 1974 examining doctor provided that opinion that there was only a probable (i.e., not a "clear and unmistakable") relationship between the Veteran's spondylolysis of the lumbar vertebra and scoliosis of the thoracolumbar spine, and an old injury sustained in his late teens.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Then, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.

5.  Finally, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


